
	

113 S2526 IS: Commonsense Legislative Exceptional Events Reforms Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2526
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Flake (for himself, Mr. McCain, Mr. Risch, Mr. Crapo, Mr. Inhofe, Mr. Sessions, Mr. Johnson of Wisconsin, Mr. Vitter, Mr. Hatch, Mr. Cornyn, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Clean Air Act with respect to exceptional event demonstrations, and for other
			 purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Commonsense Legislative Exceptional Events Reforms Act of 2014.
		
			2.
			Clean Air Act exceptional events
			Section
			 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) is amended—(1)in paragraph (1)(B)—(A)in clause (i), by inserting or after the semicolon;(B)by striking clause (ii); and(C)by redesignating clause (iii) as clause (ii); and(2)in paragraph (3)—(A)in subparagraph (B)(iv), by striking to petition the Administrator to and inserting
			 to submit a petition (in this section referred to as an
			 exceptional event demonstration) to the Administrator
			 to; and(B)by adding at the end the following:
						
							(C)
							Criteria for
				determination of exceptional event demonstration
							(i)In generalThe criteria for evidence, analyses, and
				documentation applicable to approval or disapproval of an
			 exceptional event
				demonstration under the regulations under this section shall be
			 stated with
				specificity in order to minimize the discretion of the
			 Administrator in
				approving or disapproving that demonstration.(ii)State participationThe Administrator
			 shall develop
				the criteria in conjunction with input from the States.(iii)ContentsThe
			 criteria shall
				reflect the varying levels of technical expertise and resources
			 available in
				State and local agencies and the varying availability of
			 meteorological and
				other monitoring data in rural areas, and may vary with respect to
			 different
				regions.(iv)ConsiderationsIn developing the criteria, the Administrator shall
			 consider the use
				of an expedited or streamlined approval process and conditions
			 under which
				exceptional event demonstrations may be suitable for such a
			 process.
							
							(D)
							Timing of
				determination of exceptional event demonstration
							
								(i)
								Deadline for
				determination
								(I)In generalNot later than 90 days after submission of an
				exceptional event demonstration, the Administrator shall approve,
			 disapprove,
				or request additional information from a State regarding the
			 exceptional
				event demonstration.(II)AdministrationIf the Administrator does not approve, disapprove, or request additional information relating to an
			 exceptional event demonstration within the 90-day period described in
			 subclause (I),
			 the
				demonstration shall be considered to be approved on the day after
			 the date on which that 90-day period ends.
								
								(ii)
								Deadline if
				additional information requested
								(I)In generalIf the Administrator requests
				additional information from a State regarding an exceptional event
				demonstration under clause (i), not later than 90 days after the
			 submission of
				that additional information, the Administrator shall approve or
			 disapprove the
				demonstration.(II)AdministrationIf the Administrator does not approve or disapprove
			 a
				demonstration for which additional information is submitted within
			 the 90-day
				period described in subclause (I), the demonstration shall be
			 considered
				to be approved.
								
							(E)
							Burden of
				proof
							The regulations
				promulgated under this section shall provide that—(i)a determination
			 by the
				Administrator with respect to approval or disapproval of an
			 exceptional event
				demonstration be based on a preponderance of the evidence; and(ii)in making a determination, the Administrator—(I)shall accord substantial deference
			 to the
				findings of the State exceptional event demonstration; and(II)may
			 develop and use
				analyses  and consider evidence not provided in the exceptional
			 event
				demonstration, subject to the condition that the analyses are
			 developed by the Environmental Protection Agency.
								
							(F)
							Appeals
							(i)Disapproval(I)In generalSubject to subclause (II), disapproval by the
				Administrator of an exceptional event demonstration shall be
			 considered final
				action subject to judicial review under section 307(b).(II)LimitationNotwithstanding subclause (I), disapproval by the Administrator of an exceptional event
			 demonstration shall only be subject to appeal by the State that submitted
			 the exceptional event demonstration.(ii)ApprovalApproval by the Administrator of an exceptional event demonstration shall not be subject to appeal
			 or other judicial action.
							.
				
			3.
			Revision of
			 regulations
			After providing for a notice and comment period, but not later than
			 180 days after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall revise the regulations under section
			 319(b) of the Clean Air Act (42 U.S.C. 7619(b)) to carry out the
			 amendments
			 made by this Act.
		
